Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a converting process to convert print data corresponding to a print job for a plurality of sheets, the plurality of sheets including a first sheet and a second sheet to be conveyed to the image-forming section following the first sheet, … a first fixing process to fix the first developer image to the first sheet with the fixing device at the first nip pressure; …and a determining process to determine whether the second converting process is completed before elapse of a first prescribed time, the first prescribed time being a time period following completion of the first fixing process, wherein in response to determining in the determining process that the second converting process is not completed before the elapse of the first prescribed time the controller further performs a nip pressure reducing process to modify the nip pressure from the first nip pressure to the second nip pressure, and wherein in response to determining in the determining process that the second converting process is completed before the elapse of the first prescribed time, the controller performs the second fixing process without 
Prior art does not disclose or suggest the claimed “a converting process to convert print data corresponding to a print job for a plurality of sheets, the plurality of sheets including a first sheet and a second sheet to be conveyed to the image-forming section following the first sheet,… a first fixing process to fix the first developer image to the first sheet with the fixing device at the first nip pressure;… a determining process to determine whether the second image-forming process is started before elapse of a prescribed time, the prescribed time being a time period following completion of the first fixing process, wherein in response to determining in the determining process that the second image-forming process is not started before the elapse of the prescribed time the controller further performs a nip pressure reducing process to modify the nip pressure from the first nip pressure to the second nip pressure, and wherein in response to determining in the determining process that the second image- forming process is started before the elapse of the prescribed time, the controller performs the second fixing process without performing the nip pressure reducing process” in combination with the remaining claim elements as set forth in claims 13-14.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinagawa (US Pub.2014/0160526) discloses basing a check on the post-rotation processing based on two conditions, one of which is whether the time to convert the second page plus the time required for image transfer preparation is less than a post-rotation allowance time; however, Shinagawa does not set forth what the post-rotation allowance time and post-rotation processing entails.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
1/20/2022